department of the treasury internal_revenue_service washington d c wo tsrsreet mar division uniform issue list tep kat legend taxpayer a sep ira b financial_institution c company d amount dear this letter is in response to a request for a letter_ruling dated date as supplemented by additional correspondence dated date and date from your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he took a distribution from sep ira b totaling amount taxpayer a age __ at the time of the distribution asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to errors by financial_institution c and company d taxpayer a further asserts that amount has not been used for any other purpose taxpayer a maintained sep ira b a simplified_employee_pension under sec_408 of the code with financial_institution c as custodian in taxpayer a informed financial_institution c that he wished to use amount from sep ira b to invest in company d prior to doing this taxpayer a instructed both financial_institution c and company d that he desired such investment to remain in a retirement_plan he was told by financial_institution c that amount would have to be distributed from sep ira b to complete the transaction the funds would then be rolled into a new ira from which the investment in company d could be made company d represented to taxpayer a that the investment could be in the name of a sep plan but mistakenly assumed that financial_institution c would continue to hold the investment in company d as part of sep ira b both financial_institution c and company d assured taxpayer a that the rollover would be and was handled properly in consideration of amount taxpayer a on date financial_institution c issued a check for amount in the name of taxpayer a company d signed a convertible promissory note with company d dated date issued in the name of sep ira b the promissory note provided that it could be converted into common_stock at a later date financial_institution c issued a form 1099-r for the distribution of amount from sep ira b taxpayer a reported this as an eligible_rollover_distribution on his form_1040 tax_return for the taxable_year believing amount had been properly rolled over to an eligible_retirement_plan on date the internal_revenue_service informed taxpayer a that he had underreported his income on his tax_return for by amount taxpayer a contacted both financial_institution c and company d to try to determine why amount was not rolled over to an eligible_retirement_plan financial_institution c acknowledged in writing that miscommunication between a representative of financial_institution c and a representative of company d resulted in the failure to deposit amount into an eligible_retirement_plan based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such - individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer ais consistent with his assertion that his failure to accomplish a timely rollover of amount was due to errors by financial_institution c and company d therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from sep ira b taxpayer a is granted a period of days from the issuance of this letter_ruling to contribute no more than amount back into sep ira b or another rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution will be considered a rollover_contribution within the meaning of sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office this ruling please contact if you wish to inquire about i d at sincerely yours - cuil a wuiine manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
